Citation Nr: 0426069	
Decision Date: 09/21/04    Archive Date: 09/29/04

DOCKET NO.  03-07 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to a compensable rating for service-connected 
inoperable cerebral aneurysm.  

2.  Entitlement to a compensable rating for service-connected 
hearing loss.


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from October 1958 to May 
2000.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 RO decision, which granted service 
connection and assigned a noncompensable rating for 
inoperable cerebral aneurysm and hearing loss, effective in 
June 2000.  The veteran appeals the rating assignments.

The Board notes that the veteran also appealed an April 2002 
RO decision that denied service connection for memory loss 
claimed as secondary to neurosurgery and that assigned a 
noncompensable rating for service-connected loss of taste as 
secondary to neurosurgery.  In a March 2004 decision, the RO 
granted these claims.  Thus, they are not for appellate 
consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

On his VA Form 9, Appeal to Board of Veterans' Appeals, which 
was received at the RO in February 2003, the veteran 
requested both a local hearing with a RO Decision Review 
Officer (DRO) and a hearing before the Board in Washington, 
DC.  

In March 2003, the RO contacted the veteran and informed him 
that he was entitled to a hearing before a DRO but that the 
DRO assigned to his case believed that a new examination 
would furnish more evidence at that time.  The veteran 
concurred, and he thereafter underwent VA examinations in 
connection with his appeal.  

In a supplemental statement of the case issued in March 2004, 
the RO specifically notified the veteran that he retained the 
right to have a hearing before a DRO and that he should 
notify it as soon as practical.  The veteran did not respond, 
and his case was thereafter certified to the Board and 
transferred to Washington, DC.  In June 2004, the Board 
notified him of a hearing scheduled in August 2004 before a 
Veterans Law Judge in Washington, DC.  The veteran did not 
appear for the hearing.  

From the foregoing, it is not clear whether or not the 
veteran still desires a DRO hearing.  In any case, there is 
no documentation in the record that he has explicitly 
withdrawn or canceled his hearing request (38 C.F.R. 
§ 20.702(e) (2003)).  Thus, a remand of this case to the RO 
is appropriate in order to comply with due process.  

On remand, the RO must also ensure compliance with the notice 
and duty to assist provisions contained in the VCAA, to 
include sending any additional letters to the veteran and 
obtaining any additional medical or other evidence, as deemed 
appropriate.  In that regard, it is noted that the RO 
furnished notification to the veteran pursuant to VCAA in a 
letter dated in May 2001; however, that letter was sent in 
reference to the veteran's claims of service connection and 
was issued prior to the initial RO adjudication action from 
which he now appeals.  The RO should ensure that the veteran 
has been notified of what information or evidence is needed 
from him and what the VA has done and will do to assist him 
in substantiating the claims on appeal.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should take appropriate steps 
to ensure that all notification and 
development action required by the VCAA 
and its implementing regulations is 
completed.  This includes advising the 
veteran as to what specific evidence and 
information, if any, he is responsible for 
providing to VA and what evidence VA will 
obtain on his behalf; requesting him to 
submit any relevant evidence in his 
possession; and, assisting the veteran by 
obtaining identified evidence to 
substantiate his claims of a higher rating 
for inoperable cerebral aneurysm and 
hearing loss.  

2.  The RO should take appropriate steps 
to contact the veteran in order to 
schedule him for a personal hearing 
before a local hearing officer at the RO. 

3.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claims based on a review of the entire 
evidentiary record.  If any benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the RO should 
provide him with a supplemental statement 
of the case and the opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


